MORROW, Presiding Judge.
The conviction is for murder; penalty assessed at confinement in the penitentiary for eight years.
The proceedings appear regular. The facts heard by the trial judge are not before this court.
We find nothing in the record which would justify further discussion except that the sentence, as written, is incorrect in that it fails to take note of the Indeterminate Sentence Law (Vernon’s Ann. C. C. P. art. 775). It will be reformed so as to show the appellant’s conviction in the penitentiary for a term of not less than two nor more than eight years.
As reformed, the judgment is affirmed.